                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 MICHAEL L. SHIPLEY,

                        Plaintiff,

         v.                                                Civil Action 2:20-cv-955
                                                           Judge Edmund A. Sargus, Jr.
                                                           Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.




                            REPORT AND RECOMMENDATION

       On April 2, 2021, Plaintiff, who is proceeding without the assistance of counsel, was

ordered to show cause within fourteen days why this case should not be dismissed with prejudice

for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b) after Plaintiff failed to

timely file his Statement of Errors. (ECF No. 28.) Plaintiff was further cautioned that “failure to

comply with this Order will result in a dismissal of his action with prejudice.” (Id.) To date,

Plaintiff has failed to respond in any way to the Show Cause Order.

       Under the circumstances presented in the instant case, the undersigned recommends

dismissal of Plaintiff’s action with prejudice pursuant to Rule 41(b). The Court’s inherent

authority to dismiss a plaintiff’s action because of his failure to prosecute is expressly recognized

in Rule 41(b), which provides in pertinent part: “If the plaintiff fails to prosecute or to comply

with these rules or a court order, a defendant may move to dismiss the action or any claim

against it. Unless the dismissal order states otherwise, a dismissal under this subdivision (b) . . .

operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b); Link v. Walbash R.R. Co., 370
U.S. 626, 629–31 (1962). “This measure is available to the district court as a tool to effect

‘management of its docket and avoidance of unnecessary burdens on the tax-supported courts

[and] opposing parties.’” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999) (internal citations

omitted).

       The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Here, Plaintiff failed to file his Statement of Errors and failed to comply with the Court’s

Show Cause Order. (See ECF No. 28.) Moreover, the Court explicitly cautioned Plaintiff in the

Show Cause Order that failure to comply could result in dismissal of this action for failure to

prosecute pursuant to Rule 41(b). See Stough v. Mayville Cmty. Schs., 138 F.3d 612, 615 (6th

Cir. 1998) (noting that “[p]rior notice, or the lack thereof, is . . . a key consideration” in whether

dismissal under rule 41(b) is appropriate). Plaintiff’s failure to timely comply with the clear

order of the Court, which established reasonable deadlines for compliance, constitutes bad faith

or contumacious conduct. See Steward v. Cty. of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir.

2001) (concluding that a plaintiff’s failure to comply with a court’s order “constitute[d] bad faith

or contumacious conduct and justifie[d] dismissal”). Because Plaintiff has missed the Statement



                                                   2
of Errors deadline and disregarded the Court’s Show Cause Order, the Undersigned concludes

that no alternative sanction would protect the integrity of the pretrial process.

       It is therefore RECOMMENDED that the Court DISMISS THIS ACTION WITH

PREJUDICE under Rule 41(b).



                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   3
